Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157051                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157051
                                                                    COA: 331568
                                                                    Wayne CC: 14-004861-FC
  LAKESHIA TULANI PEETE, a/k/a
  LAKESHA TULANI PEETE,
           Defendant-Appellant.

  _________________________________________/

         By order of July 27, 2018, the application for leave to appeal the October 12, 2017
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Beck (Docket No. 152934) and People v Dixon-Bey (Docket No. 156746). On order of
  the Court, Beck having been decided on July 29, 2019, 504 Mich ___ (2019), and leave to
  appeal having been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the
  application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we VACATE in part the judgment of the Court of Appeals and we REMAND
  this case to the Court of Appeals for reconsideration in light of Beck. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2019
           p1021
                                                                               Clerk